Title: Abigail Adams to Mary Smith Cranch, 15 January 1801
From: Adams, Abigail
To: Cranch, Mary Smith


				
					my dear sister
					Washington Janry 15 1801
				
				I received from you two kind Letters which I have not yet acknowledged; I am surprized to find that the frost & cold have not yet put a stop to the fever. I hope it will not be permitted to make a renewed visit, at the approach of the summer with a severity never before experienced in our healthy and delightfull Village— I cannot Say that I have enjoy’d So Much health this winter as the last. I am very frequently shut up, tho but for a few days at a time; I fancy we have too much damp here for Rhumatica Constitutions, but my constitution appears to have Sufferd severely from the Ague and fever, and to be much-broken by repeated attacks of an intermitting kind. I patch up, but it is hard Work.— heretofore I have had Spirits which would surmount & rise above bodily infirmity; whether they will be continued to me, I know not; I hope they may, for a groaning whineing complaining temper I deprecate— I have no disposition to Seclude myself from society, because I have met with unkind or

ungratefull returns from Some; I would strive to act my part Well and reign Retire with that Dignity which is unconscious of doing or Wishing ill to any—with a temper disposed to forgive injuries, as I would myself hope to be forgiven, if any I have committed— I wish for the preservation of the Government, and a wise administration of it— in the best situation, with the wisest head and firmest Heart, it will be surrounded with perplexities dangers and troubles, that are little conceived of by those into whose Hands it is like to fall. the President had frequently contemplated resigning: I thought it would be best for him to leave to the people to act for themselves, and take no responsibility upon himself— I do not regreet that he has done so— he has had the pleasure of appointing Your son to the office of commissoner for the city, in the place of mr scott who dyed a few weeks since and tho this will be sit down by the Antis—as a promotion on account of Relationship, we care not now what they say. the Senate had nothing to do with this appointment, and therefore could not quibble as they have done upon some former occasions. the principle proprieters in the city came forward in a recommendation of mr Cranch to the President, and I trust the appointment will give general Satisfaction— I think mr Cranch is rising fast and will be one of the first Men in the city in a Short time— the Duties of his office will be arduous, and delicate to give Satisfaction to the contending interests—but I hope he will act impartially tho it may sometimes be difficult to persuade interested people to believe that he is so— the Sallery I think is sixteen hundred dollors a year—2
				I hope I shall return to Quincy Sometime in Feb’ry but I own it is a mountain before me— So Many horrid Rivers to cross and Such Roads to traverse— My health very delicate—
				I feel most sensibly for our dear Respected and Venerable Uncle— I know not, nor do I think it possible to supply to him the loss he has sustaind; tho mrs Popes temper was not pleasant, She was attentive towards him, knew all his wants and Wishes— She was prudent, and saveing of his interest—and had Many excellent qualities— to a person of his years it is peculiarly urksome to have new faces, new habits new fancies to conform to— it will probably shorten the period of his existance—but it would seem as if there remained but little desirable in this World to him— yet we must live all the days of our appointed time, and when our change commeth, may it be happy to us—
				I thank You my Dear sister— I have not any thing Yet to ask for. I rejoice You are in Such health as to be able to assist Your Friends,

and I rejoice that our dear Mrs Norten is spaired to her family and Friends— Surely we may sing of mercy as well as judgment
				we all send Love. the President has enjoyed very good health ever Since he has been here, and hopes to be a good Farmer Yet. he some times Says he would go to the Bar again if he had the powers of Speech, but of public Life he takes a final farewell—
				Betsy Howard and her Lover have chosen to Signilize their Marriage by having it performed whilst in the Family of the President— I did not much oppose it, tho I thought they had better have Waited untill they returnd, as I Supposed it would subject them to reports wholy groundless & unfounded, but they conscious of their innocence, disregarded such rumours and last sunday Evening were married— Richard and Becky have not yet proposed a similar subject, to me— I trust they think themselves Young enough Yet—
				adieu my dear sister it is My large dinner party to day and I Must dress to sit at table as I have Ladies tho I have not been below for three days— I Make an exertion as it is the last time I expect the pleasure of dinning them
				affectionatly Your sister
				
					Abigail Adams
				
			